Citation Nr: 0918384	
Decision Date: 05/15/09    Archive Date: 05/21/09	

DOCKET NO.  06-28 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1970.  
He served in Vietnam from October 1969 to November 1970 as a 
combat engineer.  His medals and badges include the Air 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
VARO in Columbia, South Carolina, that denied entitlement to 
the benefit sought.
 
The Veteran provided testimony at a hearing before a Veterans 
Law Judge in Washington, D.C. in August 2007.  A transcript 
of the proceedings is of record.  The case was remanded in 
November 2007 for further development.  The requested actions 
were accomplished and the case was returned to the Board for 
appellate review.  Subsequently, the Veteran provided 
testimony before another Veterans Law Judge in Washington, 
D.C. in February 2009.  A transcript of that hearing 
proceeding is also of record and has been reviewed.  


FINDING OF FACT

The Veteran's peripheral neuropathy is reasonably related to 
his active service.







CONCLUSION OF LAW

The Veteran has peripheral neuropathy that is reasonably 
attributable to his active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law during the 
pendency of this claim.  VA has issued final regulations to 
implement the statutory changes.  See 38 C.F.R. § 38 C.F.R. 
§ 3.102, 3.156, 3.159, 3.326 (a).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to assist a Veteran with the development of his 
claim.

In the instant case, the Board is rendering a decision in 
favor of the Veteran and, therefore, any further discussion 
of the VCAA duties is not necessary at this time.  The Board 
notes that the case has been previously remanded to the Board 
for development and the Veteran has been accorded an 
examination complete with a nexus opinion as to the etiology 
of the Veteran's peripheral neuropathy.  The case has been in 
appellate status for several years and the Veteran and his 
representative have had ample opportunity to participate in 
the appellate process.  Indeed, the Veteran has had not one, 
but two separate personal hearings before the Board in 
Washington, D.C.  The Board finds that there has been 
essential compliance with the mandates of the VCAA with 
regard to both notification and assistance.





Pertinent Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, diseases including acute and 
sub acute peripheral neuropathy shall be service connected if 
the requirements of 38 C.F.R. § 3.307 (a) (6) (iii) are met, 
even though there is no record of such disease process during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  
38 C.F.R. § 3.309 (e).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41, 446 
(1996); 59 Fed. Reg. 341-46 (1994).  However, an appellant is 
not precluded from establishing service connection with proof 
of direct actual causation.  Combee v. Brown, 34 F.3d 1039, 
1041 (Fed. Cir. 1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378,1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

The Veteran served in Vietnam and is therefore presumed to 
have been exposed to herbicides.  See 38 C.F.R. § 3.307 (a) 
(6).

With regard to service connection on a direct basis, the 
service treatment records do not show any treatment or 
evaluation indicative of the presence of peripheral 
neuropathy.  Therefore, a chronic condition is not shown 
during service.  38 C.F.R. § 3.303.  A lengthy period of time 
without the presence of treatment or evaluation 

for peripheral neuropathy is evidence that there has not been 
any continuity of symptomatology and weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

However, with regard to the likelihood of service connection 
on a presumptive basis, the Board determines the evidence 
preponderates in favor of the claim for service connection 
for peripheral neuropathy.  

The Veteran is competent to describe that he had symptoms 
that included numbness during the years following service 
discharge.  The claims file also contains a February 2009 
statement from his wife.  The statement is essentially to the 
effect that since his return from service, the Veteran has 
complained about his feet and hands being cold to touch and 
of numbness in the feet and both hands ever since service.  
They are both competent to describe these symptoms.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed, Cir. 2006).  
(Endorsing lay evidence as potentially competent to support 
presence of disability even when not corroborated by 
contemporaneous medical evidence).  

Although there is a lack of continuity of symptomatology 
referring to medical confirmation of the presence of 
peripheral neuropathy, the claims file contains statements 
from a private physician and a VA physician's assistant.  
Each individual has submitted a statement supportive of the 
Veteran's assertions.  

A VA physician was asked to give the Veteran an examination 
and provide an opinion as to the etiology of any current 
peripheral neuropathy.  This was accomplished in July 2008.  
The physician stated that the claims file was reviewed.  The 
physician referred to a number of items, including the fact 
the Veteran underwent anterior cervical decompression 
effusion in 1994.  He also referred to a February 2007 report 
of electromyographic testing at which time notation was made 
of a 10-year history of feet and right upper extremity 
numbness with diffuse sensory motor peripheral polyneuropathy 
in all upper and lower extremities.  He stated the first 
primary care provider note he was able to identify was in 
December 1998 and 

at that time there was no mention of peripheral neuropathy, 
but only a long history of untreated hypothyroidism.  A 
record dated January 11, 1999, showed left-sided variable 
decreased sensation.  Complaints of numbness involving 
various joints were recorded starting in 1999.  He referred 
to notes from a private physician and from the VA physician's 
assistant.  He stated that "both of these providers seem to 
accept at face value when the patient reports that he has had 
the numbness since his release from service in 1970 and that 
is their strongest indicator that this is related to Agent 
Orange.  Whereas in fact, in reviewing his medical record, 
there is no indication that this problem has existed since 
1970.  In fact he reports today that it began in 1972 or 1973 
and in fact the medical records that I have reviewed do not 
make mention of a consistent problem until 2006 or beyond 
2007 actually, but the first complaint of bilateral hands and 
feet numbness was actually in 2001, some 31 years after 
separation from service.  This is not consistent with the 
peripheral neuropathy that is seen in Veterans that were 
exposed to Agent Orange."  The physician concluded by stating 
that it was "therefore my impression that the [Veteran] 
current peripheral neuropathy is not related to Agent Orange, 
is not related to disease or injury in service.  It might be 
related to his longstanding hypothyroidism, but this was also 
not caused by or related to Agent Orange exposure."

The various statements of record from the private physician, 
Thomas M. Stanley, M.D., a physician in a group practice 
specializing in neurology, include one dated in November 
2008.  At that time the physician stated that the Veteran had 
"chronic, longstanding patchy severe polyneuropathy."  He 
indicated that "upon review of VA medical records brought by 
patient indicate the symptoms appear to have been present at 
the end of his service in 1970 when he may have been exposed 
to Agent Orange.  I do not feel it is related to his 
hypothyroidism which was diagnosed in recent years."

The other individual referred to by the VA physician in his 
July 2008 report of examination cited above is a VA 
physician's assistant.  The record contains several 
statements from her.  The most recent one is dated in 
February 2009.  She indicated she was the Veteran's primary 
care provider and she remarked that the Veteran had a severe 
sensory peripheral neuropathy in all extremities that was 
causing constant pain for him.  She stated that the Veteran 
recalled developing the symptoms of pain after his service in 
Vietnam.  She opined that "as no other apparent etiology has 
been determined to have caused this severe sensory/motor 
peripheral neuropathy, there is most definitely a strong 
correlation to the cause of his condition being exposure to 
Agent Orange."  

The Board notes that the record also contains a December 2008 
statement from a physician in the Departments of Neurology 
and Psychiatry at the VA Medical Center at Charleston, South 
Carolina.  He stated the veteran had idiopathic peripheral 
neuropathy.  The physician remarked that it was "not 
possible" to ascertain the etiology of the peripheral 
neuropathy by way of electromyography testing or nerve 
conduction studies.

In view of the foregoing, there are two favorable opinions, 
one unfavorable opinion, and one undecided opinion of record.  
The Board sees no basis for favoring the unfavorable opinion 
over the two favorable ones.  The Board notes that 
unfortunately none of the health care professionals referred 
to any medical authority in citing their opinions.  The Board 
does note that the private neurologist and the VA physician's 
assistant who each have opined that there likely is a causal 
connection between the Veteran's current peripheral 
neuropathy and his exposure to herbicides in Vietnam have 
each seen the Veteran on more than one occasion.  Indeed, 
each has submitted several statements supporting the 
Veteran's assertions.  On the other hand, the VA physician 
who expressed the unfavorable opinion, while he had access to 
the entire claims file and so indicated in his report of 
examination, has apparently seen the Veteran on only one 
occasion.

The varying opinions of record at least place the critical 
evidence in equipoise.  When the evidence is in equipoise, as 
required by law, reasonable doubt is resolved in the 
Veteran's favor.  The Board therefore concludes that there is 
a causal connection between the Veteran's current peripheral 
neuropathy and his active 





service.  The claim is therefore allowed with regard to this 
matter.  See 38 U.S.C.A. § 5107 (b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy is granted.


			
                Mark W. Greenstreet	                                 
Barbara B. Copeland
	Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals


	                         
___________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


